ITEMID: 001-109986
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: ZABOTIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Julia Laffranque;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 1. The applicant, Mr Aleksandr Petrovich Zabotin, is a Russian national who was born in 1954 and lives in Kovrov, Vladimir Region. He is represented before the Court by Mr S. Shenkman, a lawyer practising in Kovrov. The Russian Government (“the Government”) are represented by Mr G. Matyushkin, the Representative of the Russian Federation at the European Court of Human Rights.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. On 9 February 2005 the applicant and his late wife sued the military unit No. 55034 claiming compensation of non-pecuniary damage and various costs resulting from serious bodily injuries caused to their son during his military service in Chechnya and his ensuing death.
4. On 25 October 2005 the Kovrov Town Court of the Vladimir Region granted their claim in part. The defendant military unit was ordered to pay the claimants a total of 58,465.80 Russian roubles (RUB) in compensation of the non-pecuniary damage and funeral costs. On 11 November 2005 the judgment became final.
5. Since that time the claimants lodged repeated requests for enforcement of the judgment with various State authorities including the commander of the defendant military unit, the Ministry of Defense, the bailiffs and the State Treasury. However, the judgment in their favour remained unenforced.
6. On 2 April 2009 the applicant’s wife died.
7. On an unspecified date the defendant military unit was dismantled and the applicant reapplied to the Kovrov Town Court requesting an order for the awarded sums to be paid by the Ministry of Defence.
8. On 31 March 2010 the Kovrov Town Court ordered that the judicial awards of 25 October 2005 be paid to the applicant by the Ministry of Defense. The award of RUB 58,465.80 was credited to the applicant’s bank account on 9 July 2010.
9. The applicant brought a claim seeking compensation for the lengthy failure to enforce the judgment in his favour. On 22 November 2010 the Vladimir Regional Court ruled in favour of the applicant and acknowledged a violation of his right to enforcement of the judgment of 25 October 2005 within a reasonable time and his right to peaceful possession of property. The Ministry of Finance was ordered to pay RUB 80,000 (2011 euros (EUR)) in compensation and RUB 2,935.65 (EUR 73) in costs and expenses. The court took account of the enforcement delay, the nature of the award, its significance for the applicant, and the efforts made to obtain the payment.
10. On 18 February 2011 the Supreme Court of the Russian Federation upheld the judgment on appeal.
11. The compensation of EUR 2011 and costs and expenses of EUR 73 were transferred to the applicant’s bank account on 3 March and 11 April 2011 respectively.
12. On 15 January 2009 the Court delivered the Burdov (no. 2) v. Russia pilot judgment (no. 33509/04, ECHR 2009 (extracts)). It ordered the respondent State to set up an effective domestic remedy which would secure adequate and sufficient redress for non-enforcement or delayed enforcement of domestic judgments.
13. Federal Law № 68-ФЗ of 30 April 2010 (“Compensation Act”), which entered in force on 4 May 2010, was adopted in response to the abovementioned judgment. It provides that in case of a violation of the right to enforcement of a final judgment within a reasonable time, the Russian citizens are entitled to seek compensation of non-pecuniary damage in Russian courts. Federal Law № 69-ФЗ adopted on the same day introduced the relevant changes in the Russian legislation.
14. Section 6 § 2 of the Compensation Act provides that everyone who has a pending application before the European Court of Human Rights concerning a complaint of the nature described in the law has six months to bring the complaint to a domestic court, provided the European Court did not declare the application admissible or decide it on the merits.
